DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 07/14/21 is acknowledged and has been entered.  Claims 1 and 21 have been amended.  Claims 2-4, 16 and 20 have been cancelled.  New claim 22 has been added.  Claims 13-15 and 19 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims and 21-22 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claims 1, 5-12 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural principle without significantly more. The claim(s) recite an in vitro method for diagnosis of acute pancreatitis (AP) in a subject by detection of Glycoprotein 2 isoform alpha (GP2a) protein, comprising: - providing a sample of a human subject exhibiting symptoms of having pancreatic disease, wherein said sample 
These claims are directed to a natural principle, because they are directed to the relationship between the expression of the protein and acute pancreatitis and absence of other diseases.  .  These claims do not integrate the natural principle into a practical application, such as adding an unconditional treatment step.
According to the Guidance on Patent Subject Matter Eligibility, the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Revised Step 2A: Prong One: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of natural or natural phenomenon and abstract idea.  Specifically, the claim is 
Prong 2: If the Claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical exception: The claim does not integrate the abstract idea to a practical application.
Step 2B: If the claim is directed to a judicial exception, evaluate whether the claim provides an inventive concept?  No.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the providing a sample and the providing, contacting, and determining steps are mere data gathering. Obtaining is necessary to gather the data to apply the natural exception.  See MPEP 2106.04 stating that diagnosing an abnormal condition by performing clinical tests and analyzing the results is not eligible and is mere data gathering.  See In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).  Moreover, the MPEP says determining the level of a biomarker in blood is mere data gathering. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are routine and conventional.   
            With respect to the recitations “initiating an AP specific treatment or treatment regime of the patient”.  As recited in amended claim 1, the “initiating” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception. The “initiating an AP specific treatment” could read on the thought 
         Based upon this analysis of the claims as a whole, the above noted claims 1, 5-12 and 17-18 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Claim Rejections - 35 USC § 103
           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 1, 5-12, 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al (US2007/0275422 A1).
With respect to claim 1 and 21, Lowe at claims 1, 4, and 6 teaches an in vitro method for diagnosing of acute pancreatitis in a subject by detecting a Glycoprotein 2 analyte.  Lowe at [0083] teaches distinguishing between different isoforms and detecting only one isoform such as the longer form (which is alpha, see instant spec at 
With respect to acute pancreatic and the cutoff level of 0.7 ng/ml as recited in claim 1, Lowe at [0129] teaches that the assay was senility and specific meaning that it would diagnose acute pancreatitis.  Lowe at [0129]-[0130] teaches that different cutoff values were developed for chronic pancreatitis, pancreatic cancer, and acute pancreatic and teaches that acute pancreatic had the highest specificity. Lowe at [0129] teaches it distinguishes from non-pancreatic disease (which include some of the disease mentioned. Moreover, the means of the Gp2 levels in Fig. 2 and Table 3 are very different for acute pancreatitis and chronic pancreatitis or pancreatic cancer, indicating that the cutoff value can distinguish between acute pancreatitis and chronic pancreatitis or pancreatic cancer. Thus, it appears that the intended result of a process step positively recited would be satisfied as Lowe teaches a sensitive and specific method of detecting acute pancreatitis, teaches different cutoff values, and teaches different levels for acute pancreatitis vs chronic or pancreatic cancer.  Lowe at Table 3 teaches median GP2 levels in different disease. Lowe at [0129] teaches determining cutoff values for each disease.  In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.
prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have optimized the cutoff values, as taught by Lowe, in the method of Lowe.
One of ordinary skill in the art would have been motivated to have optimized the cutoff values, as taught by Lowe, in the method of Lowe, because Lowe teaches optimizing the cutoff values.
One of ordinary skill in the art would have a reasonable expectation of success, because Lowe teaches optimizing the cutoff values.
  With respect to claims 5-8 and 17-18, Lowe at [0020], [0055], [0072], [0083] teaches distinguishing between different isoforms and that the monoclonal antibody binds to/detects the long form (alpha; seq id 1 or 2, see instant spec at 2 and tables 1-2) and not the short form (beta; seq id 3-4, see instant spec at 2 and Tables 1-2).  
With respect to claim 9, Lowe at [0113] teaches that the method is conducted as an ELISA and teaches that the affinity reagent is immobilized on a solid surface before contacting the sample.
With respect to claim 10, Lowe at [0077]-[0079] teaches capturing the GP2a from the sample via the affinity reagent (antibody) that is immobilized to the solid surface (well plate) to create a captured GP2a, treating said captured Gp2a with a labeled secondary affinity reagent (antibody) directed to GP2, and detecting the signal emitted from the secondary affinity reagent.  Lowe at [0085] teaches comparing the signal from the experimental to controls of a predetermined concentration (positive controls).
With respect to claim 11, Lowe at [0079] teaches alkaline phosphatase.
With respect to claim 12, Lowe at claim 10 teaches a blood sample.
.  

Response to Arguments
Applicant's arguments filed 07/14/21 have been fully considered but they are not persuasive.  
101 Rejections:
Applicant argues that a treatment has been integrated into claim 1 and that any conditional nature of the treatment has been removed.
           This argument is not found persuasive because the amendment to include “initiating an AP specific treatment or treatment regimen of the patient” does not add an additional element to the claim because the “initiating” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception. The “initiating an AP specific treatment” could read on the thought that the treatment needs to be given or recommend treatment as the first step, thus to set going and begin a treatment without actually giving the treatment. No active method steps are invoked or clearly required; the “initiating” statement does not include any activity that 

103 Rejections
           Applicant argues although the median GP2 values of table 3 of Lowe may vary, it is neither stated nor suggested in Lowe that differentiation between pancreatic diseases may be possible based on a determined GP2 concentration, certainly not the GP2a concentration. Rather, a review of in particular Tables 3 and 4, indicates that Lowe teaches, at best, that GP2 is indicative of a pancreatic disease that can be any of the three pancreatic diseases set forth in table 3 and 4. A determination of AP based on GP2a levels and an exclusion of the diseases/conditions as recited in claim 1 is certainly not taught or suggested. Thus, Lowe is not only not disclosing specifically determining acute pancreatitis (AP) and the exclusion of other pancreatic diseases as set forth in claim 1, but rather indicates that the identification of AP and a differentiation between pancreatic diseases is not possible. The Office further suggested that Lowe discloses different mean values of GP2 for the acute pancreatitis, chronic pancreatitis and pancreatic cancer in Figure 2, Table 3 and paragraph 129, which would, according 
 This argument is not found persuasive because the claim utilizes comprising language and is not limited to only the marker GP2a in diagnosis but merely allows that the concentration of the marker indicates the presence of acute pancreatitis.  Further, Lowe et al teaches that the assay was senility and specific meaning that it would diagnose acute pancreatitis and teaches that each disease has its own cutoff. Lowe at [0129]-[0130] teaches that different cutoff values were developed for chronic pancreatitis, pancreatic cancer, and acute pancreatic and non-disease and teaches that acute pancreatic had the highest specificity and Lowe et al [0002-0003] teaches how to differentiate between acute and chronic pancreatitis [0002-0003] and also teaches initiating treatment [0015, 0097] for the diagnosed disease and one of ordinary skill in the art would apply the correct treatment regime for the correct diagnosed form of pancreatitis.  Also the current claim allows for the absence of ONE or more and teaches gastrointestinal cancer, liver cancer, neuroendocrine tumor, sarcoma, peptic ulcer or peritonitis and one of ordinary skill would recognize that the teachings in Lowe which can be specific for pancreatitis would also be indicative of the absence of gastrointestinal cancer, liver cancer, neuroendocrine tumor, sarcoma, peptic ulcer or peritonitis.  Thus, for the reasons stated supra, Lowe e al reads on the instantly recited claims.
Applicant further argues that there is no disclosure of a cut off that can identify acute pancreatitis and certainly not to exclude other pancreatic diseases as set forth in claim 1. There is no indication that such a differential determination of AP with a specific 
          This argument is not found persuasive because Lowe specifically teaches that optimal cutoffs can be determined for each of the pancreatic diseases (e.g. para’s 0129-0130) and specifically teaches features to help distinguish between acute and chronic pancreatitis (e.g. par’s 0002-0003). It is also noted that the instantly recited claims are not limited to or require the differentiation between acute and chronic pancreatitis.  Further, since Lowe teaches determining optimal cutoffs, the optimal cutoff (e.g. 0.7 ng/ml as currently recited) one wants to use can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ .  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GARY COUNTS/Primary Examiner, Art Unit 1641